COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  GARY SMITH,                                                    No. 08-17-00181-CV
                                                  §
                         Appellant,                                   Appeal from
                                                  §
  v.                                                           County Court at Law No 3
                                                  §
  EL PASO VETERANS TRANSITIONAL                                of El Paso County, Texas
  LIVING CENTER,                                  §
                                                                (TC # 2017-CCV00770)
                         Appellee.                §



                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF MARCH, 2018.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.